           Case MDL No. 2997 Document 84-1 Filed 04/06/21 Page 1 of 1




                          BEFORE THE UNITED STATES
                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


 IN RE: BABY FOOD MARKETING,                          MDL No. 2997
 SALES PRACTICES AND PRODUCTION
 LIABILITY LITIGATION


                                    PROOF OF SERVICE

       Pursuant to Rule 3.2(d) and Rule 4.1(a) of the Rules of Procedure for the United States

Judicial Panel on Multidistrict Litigation, I hereby certify that I caused a copy of the foregoing

Kelly Plaintiffs’ Response in Partial Support of Albano Plaintiffs’ Motion for Transfer of Actions

to the Eastern District of New York Pursuant to 28 U.S.C. § 1407 to be served upon all counsel of

record in this action via the U.S. Judicial Panel on Multidistrict Litigation CM/ECF system on

April 6, 2021 and upon the Clerk of the Panel via facsimile on April 7, 2021.

Dated: April 6, 2021.

                                                    Respectfully submitted,

                                                    /s/ Cody L. Frank
                                                    Cody L. Frank
                                                    FRANK LAW FIRM, P.A.
                                                    515 East Las Olas Boulevard, Ste. 120
                                                    Fort Lauderdale, Florida 33301
                                                    Telephone: (954) 787-6525
                                                    Facsimile: (954) 787-6524
                                                    Email: cody@codyfrank.com
                                                    Email: eservice@codyfrank.com

                                                    Counsel for Plaintiffs
                                                    Andrea Kelly and Cole Millican et al.
